DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/21/2021 have been thoroughly considered. The issues raised in the Office action dated 9/15/2020 listed below have been reconsidered as indicated:
a)	The objection of the drawings is withdrawn. Any details not clearly presented in the grayscale versions can be accessed via PAIR using the Supplemental Content tab or by requesting a copy of the color version of the drawings.

b)	The objection of the specification is withdrawn in view of the amendments to the specification.

c)	The objection of claim 22 is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 16 and 20 are rendered moot by the cancellation of the claims and are withdrawn as such.


The Examiner’s responses to the Remarks regarding issues not listed above are detailed below of this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim is drawn to an assay for identifying an agent for treatment of a mammalian subject to modulate .  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  in line 1 of step (b), the claim recites “the mammalian cell” presumably in reference to the “mammalian liver cell” introduced in line 1 of step (a). It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  in line 4 of step (c), the claim recites “the longevity signature” presumably in reference to the “reference longevity signature” introduced in line 3 of step (c). It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim Interpretation
	Claim 10 has been amended to requiring measuring “a gene expression profile of 20 genes consisting essentially of: (i) upregulated genes HP and HPX, and (ii) downregulated genes GHR, JAK2…PPARA and RXRG”. The genes are those listed in Fig. 5 of the drawings and are described in the specification (para. 47) as being genes associated with gradient in lifespan variations in the liver. The specification further describes the genes of Fig. 5 as having a significant relationship between life history variation and expression levels of genes involved in DNA repair, defense and 
	The term “upregulated” is interpreted in view of the instant specification as an increase in the amount of a gene, which in the present claims is mRNA amounts, relative to a baseline or control state (para. 124).
	The term “downregulated” is interpreted in view of the instant specification as detecting a decrease in the amount of a gene, which in the present claims is mRNA amounts, relative to a baseline or control state (para. 125).
	The claim language imposes a limitation on how the order of the steps is performed because each step invokes the performance of the previous step. The claim is interpreted as requiring the steps be performed in the recited order.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 18-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are rejections have been modified to clarify the Examiner’s position.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 and the claims depending from it, require measuring in a mammalian liver cell or cell line derived from a mammal, a gene expression profile of 20 genes consisting essentially of HP and HPX (identified as “upregulated genes”) and GHR, JAK2, STAT5B, IGF1, ULK2, ATG7, SOS1, PIK3CA, TSC1, S6K1, DEPTOR, IPMK, PRKAA2, CAB39L, FABP2, FABP7, PPARA and RXRG (identified as “downregulated genes”). Measuring a gene expression profile using an RNA-sequencing technology merely provides data regarding the amount of the 20 genes expressed in the mammalian liver cell or the cell line derived from a mammalian subject.

	The 20 recited genes are those listed in Fig. 5 of the drawings and are described in the specification (para. 47) as being genes associated with gradient in lifespan variations in the liver. The specification further describes the genes of Fig. 5 as having a significant relationship between life history variation and expression levels of genes involved in DNA repair, defense and detoxification (para. 162). The genes are indicated in Fig. 5 as being “upregulated” when depicted in red rectangles and “downregulated” when indicated in blue rectangles. However, the upregulation or downregulation is not defined relative to anything. To understand upregulation or downregulation a baseline or control must be identified based on the definition provided in the specification (para. 124 and 125).
	The specification fails to adequately describe the claimed method because it does not define a baseline or control by which the number of upregulated or downregulated genes may be summed. In other words, the instant specification does not describe by which baseline or control one is to use to establish whether the 
The instant specification does not describe how one determines whether or not a gene is considered to be upregulated or downregulated within the context of measuring part (b) and calculating part (c). The claims and the specification do not provide guidance as to how one is to determine and sum genes that are downregulated or upregulated because the instant specification does not describe the baselines or controls that are utilized to determine if a given gene is downregulated or upregulated.
Furthermore, because the claims do not require a clear cut reference in terms of a definition of longevity, one of ordinary skill in the art could not envisage which genes are relevant to longevity or what constitutes a mammalian subject known to have longevity in order to calculate a longevity signature.
While the longevity score is compared with a reference longevity signature, the reference longevity signature is comprised of a longevity score. The reference longevity signature in view of Fig. 5 represents one reference longevity signature. It reflects the sum of two upregulated genes (HP and HPX) and 18 downregulated genes (GHR, JAK2, STAT5B, IGF1, ULK2, ATG7, SOS1, PIK3CA, TSC1, S6K1, DEPTOR, IPMK, PRKAA2, CAB39L, FABP2, FABP7, PPARA and RXRG). No other reference longevity signatures are provided and it is unclear how the one in Fig. 5 was calculated.

Regarding claim 19, while the claim further limits the reference population for which a longevity score comprising the longevity reference signature, the claim does not limit how downregulation or upregulation of the measured gene expression is to be determined such that a longevity score may be calculated. The instant specification does not describe this parameter as described above. The instant specification does not identify any link between the recited genes and their expression in mammalian subjects having a longevity greater than the mean or median lifespan attributed to a general population of the mammalian subjects. Thus, the full scope of the claim is not supported by the instant specification. While the reference longevity signature comprises a longevity score, this reference longevity signature does not provide any information as to how to determine the number of upregulated genes and the downregulated genes from step (b).
Regarding claims 21-22, while the claim further limits the reference population, the claim does not limit how downregulation or upregulation of the measured gene 

Response to the traversal of the written description rejections
	The Remarks argue Fig. 5 describes whether the recited genes are upregulated or downregulated in liver and they are associated with a gradient of lifespan variations in the liver. The Remarks further argue that the recited genes can be predictive of lifespan in a given mammalian subject. See p. 6.
The arguments have been considered but are not persuasive. Claim 10 and the claims depending from it, require measuring a gene expression profile using an RNA-sequencing technology, which merely provides data regarding the amount of the 20 genes expressed in the mammalian liver cell or the cell line derived from a mammalian subject. The claim further requires “calculating a longevity score by summing the number of upregulated genes and the number of downregulated genes from step (b)”. The step implicitly requires determining whether each measured amount of the recited genes represents upregulation or downregulation of that particular gene. Determining whether a gene is upregulated or downregulated requires comparing the measured amount to a particular baseline or control. Thus, the ability to identify which measured amounts of the recited genes represent upregulation or downregulation is essential to 
If the genes are associated with a gradient of lifespan variations, it seems that the based on different ages the genes have different expression levels. The instant specification does not describe what levels associate with what lifespans and what specifically does or does not encompass “subjects known to have longevity”. Because the parameters are not disclosed, the instant specification does not describe how to determine the number of the recited genes that are upregulated or downregulated such that they may be summed and a longevity score calculated.

The Remarks argue the claims recite “comparing the longevity score with a reference longevity signature” and thus one would understand whether a gene is upregulated or downregulated based on such a comparison (p. 7).
The arguments have been fully considered but are not persuasive. The reference longevity signature itself comprises a longevity score. Thus, the claim essentially involves comparing longevity scores and the above issue related to calculating longevity scores is not resolved. One cannot determine whether a gene is upregulated or downregulated by comparing the measured gene expression profile using RNA-seq with 
The claim implicitly requires determining the number of genes that are downregulated and upregulated in order to calculate the longevity sample for the mammalian cell or the cell line. Simply having a reference longevity signature for comparison does establish or describe how one is to determine the number of downregulated and upregulated genes because the reference longevity signature broadly encompasses a longevity score. A longevity score as a reference longevity signature does not describe how the calculating step is to be carried out.

The Remarks argue by using RNA-seq the measurement of mRNA levels for each gene in the mammalian subject can be directly compared to measurements of these same mRNA levels for each gene from the reference longevity signature and one can determine whether a gene is upregulated or downregulated. The Remarks further argue in view of this the number of genes upregulated and downregulated may be determined and a candidate agent can be determined that it promotes lifespan. See p. 7.
The arguments have been fully considered and are not persuasive. It is noted that the features upon which applicant relies (i.e., comparing of mRNA levels in the mammalian subject to the mRNA levels from the population) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
The following are new rejections addressing the amendments to the claims.

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods for identifying an agent for treatment of a mammalian subject to modulate lifespan. A mammalian subject broadly encompasses any mammal, including mice, dogs, apes, humans, etc. The claim requires contacting a mammalian liver cell or cell line derived from a mammalian subject with a library of chemical compounds. A cell line derived from a mammalian subject broadly encompasses any type of cell line, including skin cell lines, liver cell lines, brain cell lines, etc. The claims rely on an association between the expression of the recited genes (i.e. downregulated or upregulated expression) and longevity in a reference population of mammalian subjects known to have longevity and using this association to calculate a longevity signature for a mammalian cell or cell line derived from a mammalian subject contacted with a library of chemical compounds.
The claim as amended requires identifying a treatment that modulates lifespan when the gene expression profile for a member of the library is at least 75% similar to the reference longevity signature. The tissue source of the reference longevity signature 
Teachings in the Specification and Examples:
The instant specification describes the gene expression of a number of genes (Table 5; Fig. 5) or signatures (Figs. 4 and 9) in the context of a number of parameters, i.e. oxygen consumption; growth rate; time to maturity; weaning time; maximum lifespan; gestation period; and adult weight. The expression data is indicated from being from animals, including humans (para. 173 and Table 3).
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with identifying a treatment that modulates lifespan using the expression pattern of 20 genes consisting essentially of the recited genes as compared to a reference is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
	Saito-Hisaminato (DNA Research. 2002. 9:35-45; previously cited) demonstrates that the gene expression across tissues varies with over 4,000 genes highly expressed in one or a few of 29 different tissues and over 1,000 gens are exclusive to a particular tissue. This is relevant to the present claims, as the claims encompass contacting any cell line from any tissue of any mammalian subject. This variability was also observed by applicant as not all the genes were associated with maximum lifespan and the genes varied across each of the three tissues evaluated in the instant specification. While 
	The above issue is also relevant to comparing the gene expression profile 
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of tissues from different subjects including those treated with a geroprotector, would have to be evaluated to determine if 20 genes consisting essentially of the recited gene are associated with longevity across the tissues and if they are regulated in a consistent manner when treated with a geroprotector.
Conclusions:
Thus given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written. 

Response to the traversal of the enablement rejections
	The Remarks argue data demonstrates the genes are shared amongst mammals and the claims have been amended to specify the cell is a liver cell (p. 8).
	The arguments have been considered and are persuasive with respect to the type of mammalian cell. However, the cell line is not limited to those derived from mammalian liver and broadly encompass any type of cell line. Also, as noted above, the tissue source of reference longevity signature is not limited and thus encompassing comparing longevity scores from different tissue sources. The arguments do not address these issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted the Remarks do not address the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 10, the claim has been amended to recite “wherein the longevity signature comprises a longevity score calculated by summing the number of upregulated and downregulated genes from a gene expression profile determined using the RNA-seq method of step (b) for the 20 genes derived from a reference population of mammalian subjects known to have longevity”.
It is unclear if the clause further requires a step of measuring a gene expression profile consisting of the 20 genes in an unspecified sample from a reference population using RNA-seq or if it simply describes the source of the longevity score component of the reference longevity signature. 
The recitation “the number of upregulated and downregulated genes” determined using the RNA-seq method of step (b) lacks antecedent basis as step (b) does not determine whether any genes are upregulated or downregulated in an unspecified sample from a reference population as it simply requires measuring a gene expression profile in the mammalian sample or cell line using RNA-seq.
Claims 18-19 and 21-22 depend from claim 10 and are rejected for the same reason.

The following rejections have been maintained and modified in view of the amendments the claims.
Regarding claim 10, the claim requires part (b) which is measuring a gene expression profile of 20 genes consisting essentially of “upregulated” genes HP and HPX and “downregulated” genes GHR, JAK2, STAT5B, IGF1, ULK2, ATG7, SOS1, 
Claims 18-19 and 21-22 depend from claim 10 and are rejected for the same reason.
Regarding claim 10, the claim requires part (c) which requires calculating a longevity score by summing the number of upregulated genes and the number of downregulated genes from step (b). Part (b) states HP and HPX are upregulated genes and GHR, JAK2, STAT5B, IGF1, ULK2, ATG7, SOS1, PIK3CA, TSC1, S6K1, DEPTOR, IPMK, PRKAA2, CAB39L, FABP2, FABP7, PPARA and RXRG are downregulated genes, and may be broadly interpreted as requiring the measurement of upregulated HP and HPX and downregulated GHR, JAK2, STAT5B, IGF1, ULK2, ATG7, SOS1, PIK3CA, TSC1, S6K1, DEPTOR, IPMK, PRKAA2, CAB39L, FABP2, FABP7, PPARA and RXRG in every embodiment of the claim. Thus, the summing of those 20 genes is 2 upregulated and 18 downregulated. It is unclear how when additional genes are included with the recited genes (i.e. those genes that do not affect the basic and novel 
Claims 18-19 and 21-22 depend from claim 10 and are rejected for the same reason.
Regarding claim 10, the claim requires part (e) which is administering the treatment identified in step (c) to the mammalian subject. The recitation of “the treatment identified in step (c)” lacks proper antecedent basis as the treatment is identified in part (d) not in part (c).
Claims 18-10 and 21-22 depend from claim 10 and are rejected for the same reason.
Regarding claim 10, the claim recites “reference longevity signature”. The element is a relative term in view of the instant specification. The term is understood to describe longevity in terms of a long lifespan of an individual organism compared to a reference organism. The interpretation in view of the specification results in the following situations. An individual with a lifespan of 85 has longevity or a long lifespan as compared to an individual with a lifespan of 75. However, an individual with a lifespan of 85 does not have longevity or a long lifespan as compared to an individual with a lifespan of 100. Alternatively, an individual with a lifespan of 75 has longevity as compared to an individual with a lifespan of 65 but not to someone with a lifespan of 85. Similarly, someone with a lifespan of 25 years has longevity to an individual with a 
Claims 18 and 20 depend from claim 10 and are rejected for the same reason.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634